

Exhibit 10(a)


EXECUTION COPY




AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2, dated as of August 24, 2007 (this “Amendment”), is made to
that certain $1,500,000,000 Revolving Credit Agreement, dated as of March 1,
2007, as amended by that certain Amendment No. 1 to Credit Agreement, dated as
of June 29, 2007 (as amended, the “Credit Agreement”), among Texas Competitive
Electric Holdings Company LLC (formerly known as “TXU Energy Company LLC”)
(“TCEH”), as the Borrower, certain lenders party thereto (the “Lenders”) and
Credit Suisse, Cayman Islands Branch, as administrative agent for the Lenders
(in such capacity, the “Agent”).


PRELIMINARY STATEMENT:


TCEH has requested that the Lenders agree to the further amendment of the Credit
Agreement as set forth herein, and the Required Lenders have agreed to such
request, subject to the terms and conditions of this Amendment.  Therefore, for
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


SECTION 1.  Definitions.  Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreement.


SECTION 2.  Amendments.  The Credit Agreement is hereby amended as follows:


(a)           the definition of “Commitment Termination Date” set forth in
Section 1.01 is hereby amended and restated in its entirety to read as
follows:  ‘“Commitment Termination Date” shall mean the earlier of: (i) the date
of any issuance by the Borrower of any debt or preferred equity securities or
the entering into by the Borrower of any credit facility, including any
extension or refinancing of any other debt of the Borrower, but excluding
(A) the issuance of pollution control revenue bonds, commercial paper, the
Incremental Notes and the New Incremental Notes, (B) the entering into by the
Borrower of any credit facility, the proceeds of which are to be used
principally to support margin requirements under the long-term hedging program
of the Borrower and its Affiliates consistent with that described in the
Borrower’s report on Form 10-Q for the fiscal quarter ended June 30, 2007; and
(C) borrowings, deemed borrowings and extensions of credit under uncommitted
lines of credit and other credit facilities in place on February 24, 2007 or any
credit facility described in clause (B) above; and (ii) February 23, 2008;


(b)           the following definition is hereby added to Section 1.01 in
appropriate alphabetical order:  ““New Incremental Notes” means up to
$1,500,000,000 in unsecured notes issued on a single date by the Borrower after
August 24, 2007 and with a scheduled maturity after March 3, 2008.”;

 
1

--------------------------------------------------------------------------------

 





(c)           the following subsection (f) is hereby added at the end of Section
2.08:  “(f)The Total Commitment shall, (i) on the date of execution of any
credit facility described in clause (i)(B) of the definition of Commitment
Termination Date, automatically and permanently reduce by an amount equal to (A)
in the event that the Total Commitment has not already been reduced upon the
issuance of New Incremental Notes pursuant to clause (ii) below, $500,000,000,
or (B) in the event that the Total Commitment has already been reduced upon the
issuance of New Incremental Notes pursuant to clause (ii) below, the lesser of
(x) $500,000,000 and (y) the aggregate principal amount of the New Incremental
Notes that were issued, and (ii) on the date of issuance of any New Incremental
Notes, automatically and permanently reduce by an amount equal to (A) in the
event that the Total Commitment has not already been reduced pursuant to clause
(i) above, the greater of (x) $500,000,000 and (y) the aggregate principal
amount of the New Incremental Notes issued on such date, and (B) in the event
that the Total Commitment has already been reduced pursuant to clause (i) above,
the aggregate principal amount of the New Incremental Notes issued on such
date.”; and


(d)           Section 2.09(b) is hereby amended and restated in its entirety to
read as follows:  “(b) On any date on which the Total Commitment shall be
reduced pursuant to Section 2.08(c), (d) or (f) above, the Borrower shall, with
respect to outstanding Loans, prepay such Loans and/or, with respect to LC
Outstandings, deliver cash collateral to be held by the Agent in the Cash
Collateral Account to the extent and for the duration necessary to cause the
Outstanding Credits minus the amount of cash held in the Cash Collateral Account
to be no greater than the Total Commitment (after giving effect to any such
reduction pursuant to Section 2.08(c), (d) or (f)).  At such time that cash is
no longer required to be held by the Agent as collateral under this
Section 2.09(b), the Agent will repay and reassign to the Borrower any such cash
then on deposit in the Cash Collateral Account, and the Lien of the Agent on the
Cash Collateral Account with respect to such cash shall automatically
terminate.”.


SECTION 3. Effectiveness of Amendment.  This Amendment shall become effective as
of the date first set forth above (the “Amendment Date”) when the Required
Lenders and TCEH shall each have executed and delivered to the Agent a
counterpart of this Amendment.


SECTION 4.  Representations and Warranties.  TCEH represents and warrants that:


(a)  
the representations and warranties contained in Article III of the Credit
Agreement (with each reference therein to “this Agreement”, “hereunder” and
words of like import referring to the Credit Agreement being deemed to be a
reference to the Credit Agreement, as amended by this Amendment) are true and
correct on and as of the Amendment Date as though made on and as of such date;
and


 
2

--------------------------------------------------------------------------------

 



(b)  
no event has occurred and is continuing, or would result from the execution and
delivery of this Amendment, that constitutes a Default or an Event of Default
under the Credit Agreement, as amended by this Amendment.



SECTION 5.  Effect on the Credit Agreement.  Except as specifically provided
above, the Credit Agreement shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.


SECTION 6.  Cost, Expenses and Taxes.  TCEH agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect thereto, and all
costs and expenses (including, without limitation, reasonable counsel fees and
expenses), if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Amendment or such other
instruments and documents.  In addition, TCEH agrees to pay any and all stamp
and other taxes payable or determined to be payable in connection with the
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, and to save the Lenders and the Agent harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes.


SECTION 7.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.


SECTION 8.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.






[Remainder of this page intentionally left blank; signatures begin on next page]

 
3

--------------------------------------------------------------------------------

 




 
TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC
 
 
 
By:
     
Name:
   
Title:































[Remainder of this page intentionally left blank; signatures continue on next
page]

 
4

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A., as Lender
 
 
 
By:
     
Name:
   
Title:



























[Remainder of this page intentionally left blank; signatures continue on next
page]

 
5

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Lender
 
 
 
By:
     
Name:
   
Title:





















[Remainder of this page intentionally left blank]







 
6

--------------------------------------------------------------------------------

 
